Citation Nr: 0409969	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  96-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for microhematuria.

2.  Entitlement to service connection for back pain.

3.  Entitlement to service connection for residuals of a cesarean 
section.

4.  Entitlement to service connection for a umbilical hernia.

5.  Entitlement to service connection for spaces between the 
teeth.

6.  Evaluation of depression, not otherwise specified, with 
anxiety, currently rated as 10 percent disabling.

7.  Evaluation of melasma, currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1991 to September 
1993.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the San Juan, Puerto Rico, and 
St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Offices (RO).  The veteran is currently under the 
jurisdiction of the Atlanta, Georgia RO. 

In December 2000, the Board remanded the claim for further 
development.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  There is no competent evidence attributing microhematuria to 
an underlying disease or injury.

2.  There is no competent evidence attributing back pain to an 
underlying disease or injury.

3.  The veteran underwent a cesarean section after separation from 
service.

4.  A umbilical hernia manifested after separation from service.

5.  Melasma is manifest by no more than small lesions covering 
less than 20 percent of the face. 

6.  Depression, not otherwise specified, with anxiety, is manifest 
by no more than mild impairment.


CONCLUSIONS OF LAW

1.  Chronic microhematuria was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).

2.  Chronic back pain was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).

3.  Residuals of a cesarean section were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

4.  Umbilical hernia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2003).

5.  Melasma is no more than 10 percent disabling.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806  (2003); 38 C.F.R. § 4.118, Diagnostic Code 7806  
(2002).

6.  Depression, not otherwise specified, with anxiety, is no more 
than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9410 (2003); 38 
C.F.R. § 4.132, Diagnostic Code 9405 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule implementing 
the VCAA is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
(November 9, 2000), and to claims filed before the date of 
enactment but not yet final as of that date.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence and 
information necessary to substantiate her claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a VCAA letter dated in 
January 2003, under a heading entitled "What Must the Evidence 
Show to Establish Entitlement to the Benefit You Want," the RO 
stated that in order to establish entitlement to service 
connection, the evidence must show an injury in military service 
or a disease that began in or was made worse during military 
service, or an event in service causing injury or disease, a 
current physical or mental disability, and a relationship between 
the current disability and an injury, disease, or event in 
service.  To establish entitlement to an increased evaluation, the 
evidence must show an increase in severity of the current physical 
or mental disability.

In the August 1994 statement of the case, the RO provided the 
veteran with the text of 38 C.F.R. § 3.303, pertaining to service 
connection, and with the old rating criteria for eczema under 
Diagnostic Code 7806.  In a September 1995 statement of the case, 
the RO provided the veteran with the old rating criteria for 
evaluating depression, the General Rating Formula for 
Psychoneurotic Disorders.  In the March 2003 supplemental 
statement of the case, the RO provided the veteran with the new 
rating criteria for evaluating depression, the General Rating 
Formula for Mental Disorders.

Second, VA has a duty to inform the veteran of which information 
and evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  In the January 
2003 VCAA letter, under a heading entitled "What is VA's Duty to 
Assist You to Obtain Evidence for Your Claim," the RO stated that 
it would help the veteran obtain medical records, employment 
records, or records from other Federal agencies, but that the 
veteran had to provide the RO with sufficient information so that 
it could obtain the records from the appropriate person or agency.  
The RO stressed that it was still the veteran's responsibility to 
support her claim with the appropriate evidence.

Third, VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In this case VA 
has obtained the veteran's service medical records and the VA and 
private examination reports.  The Board notes that the veteran 
failed to report to scheduled examinations.  The veteran was 
notified, in the December 2000 Board remand, and in several 
letters, that failure to report for an examination meant that VA 
would consider the claim without the benefit of evidence from the 
examination which might be material to the outcome of the claim.  
The veteran was notified of the pertinent regulation, 38 U.S.C.A. 
§ 3.655, in the December 2000 Board remand.

The veteran has not indicated the existence of any additional 
records that would aid in substantiating her claim.

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

In the present case, regarding the issues of entitlement to 
service connection for microhematuria, back pain, residuals of a 
cesarean section, and umbilical hernia, a substantially complete 
application was received in October 1993.  Thereafter, in a rating 
decision dated in March 1994, those issues were denied.  Only 
after the March 1994 rating action was promulgated did the AOJ, in 
January 2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, as 
well as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by VA, 
and the need for the claimant to submit any evidence in her 
possession that pertains to the claim.  Regarding the issues of 
evaluation of melasma and depression, which were raised by the 
veteran in notices of disagreement, a General Counsel opinion 
states that VCAA does not apply to issues raised in a notice of 
disagreement.  VAOPGCPREC 8-2003.    

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 421.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 421.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in January 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ pursuant to the Board's December 2000 remand 
and prior to the case being returned to the Board, and the content 
of the notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  After the notice was provided, 
the case was readjudicated and a Supplemental Statement of the 
Case was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection basically means 
that the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  38 C.F.R. § 3.303 (2003).  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  See 38 U.S.C.A. § 1155 (West 2002).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Microhematuria and back pain

The Board finds that the preponderance of the evidence is against 
a grant of service connection for microhematuria and back pain.

The veteran has microhematuria.  In a VA examination report dated 
in October 2001, the veteran was diagnosed with chronic 
microhematuria of unknown etiology.  The veteran also had a 
diagnosis of persistent microscopic hematuria in service, as 
evidenced by the service medical records.  A progress note in the 
service medical records dated in January 1993 noted an assessment 
of asymptomatic hematuria of unknown origin.  However, as 
indicated by the foregoing medical diagnoses both in service and 
after service, an underlying disease or injury associated with the 
microhematuria has not been identified.  The law requires the 
existence of disability that is due to a disease or injury.  If 
there is an absence of disability, a claim fails.  Similarly, in 
the absence of disease or injury, the claim fails.  Service 
connection cannot be granted for a disability absent an underlying 
disease or injury.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(2001).  

Similarly, the veteran has complained of back pain, but no 
underlying disease or injury related to the back pain has been 
identified.  A January 1994 VA examination report noted a 
diagnosis of chronic back pain.  The October 2001 VA examination 
report noted that there was no evidence of a back disability or 
disorder.  In that report, examination of the cervical spine was 
within normal limits, showing no painful motion, no muscle spasms, 
no weakness or tenderness.  Examination of the thoracic spine 
showed no evidence of radiation pain on movement, muscle spasms, 
weakness or tenderness.  Straight leg raising was negative.  
Examination of the lumbar spine was within normal limits, showing 
no painful motion, no muscle spasms, no weakness, tenderness, 
fatigue, lack of endurance or incoordination.  

Although the veteran has reported and is competent to report back 
pain, pain alone cannot be the basis for service connection when 
there is no sufficient factual showing that the pain derives from 
an in-service disease or injury.  Sanchez-Benitez, 259 F.3d at 
1361-62.  No disease or injury has been identified in relation to 
the veteran's back pain, either in service or post service.  The 
service medical records show normal clinical evaluations of the 
spine in the January 1993 and June 1992 Reports of Medical 
Examination.  The veteran checked a box indicating that she did 
not have nor ever had recurrent back pain in a January 1992 Report 
of Medical History.  The Board notes that the veteran has made 
similar indications since service.  In a September 1994 medical 
prescreening form and in a September 1994 Report of Medical 
history, she checked boxes indicating that she did not have nor 
ever had back trouble or recurrent back pain.  Even if the veteran 
consistently reported back pain, however, as no disease or injury 
has been identified in relation to this back pain, service 
connection is not warranted.  Basic entitlement to disability 
compensation is only warranted for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty.  38 U.S.C.A. § 1110.  No such injury or disease is of 
record.

The veteran has asserted that her back pain is due to her kidney 
disorder.  The Board notes that the veteran does not have the 
requisite knowledge of medical principles that would permit her to 
render an opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494 
(1992).  Whether her back pain is due to her kidney disorder is a 
matter of medical etiology.  There is no competent evidence of 
record linking the veteran's back pain to a kidney disorder.

The Board finds that the preponderance of the evidence is against 
a grant of service connection for microhematuria or for back pain, 
and there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

Residuals of a cesarean section and a umbilical hernia

The Board finds that the preponderance of the evidence is against 
a grant of service connection for residuals of a cesarean section 
and for a umbilical hernia.

The veteran's DD Form 214 indicated that she separated from 
service in September 1993.  A VA general medical examination 
report dated in January 1994 indicated that the veteran had a 
cesarean section in October 1993.  Further, the January 1994 
examination report also noted a small protruding umbilical hernia.  
The veteran has asserted that the hernia was due to the cesarean 
section and the nine days she spent in the hospital after the 
cesarean section.  The Board finds that the veteran underwent a 
cesarean section after her separation from service, and any 
residuals therefrom, including the umbilical hernia, cannot be 
said to have been incurred in or aggravated by service.  

The Board finds that the preponderance of the evidence is against 
a grant of service connection for residuals of a cesarean section 
and for a umbilical hernia, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

Melasma

The Board finds that the preponderance of the evidence is against 
a grant of a higher evaluation for melasma.

The veteran's melasma is currently rated 10 percent disabling 
under Diagnostic Code 7806.  Under the previous Diagnostic Code 
7806 (effective prior to August 30, 2002), eczema manifested by 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area, warrants a 10 percent evaluation.  A 30 
percent evaluation requires findings of constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 percent 
evaluation is warranted where there is ulceration or extensive 
exfoliation or crusting and systemic or nervous manifestations, or 
exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).  

In the November 1994 examination, the examiner noted brownish 
patches on the veteran's cheek, nose, upper lip, and forehead.  In 
an examination dated in October 2001, the examiner noted that 
there was no evidence of ulceration, exfoliation, or crusting.  
The examiner noted small, spotty raised lesions located around the 
face with hyperpigmentation in the maxillary and malar regions.  
As the examiner noted, the lesions were small.  Although the 
veteran asserted that the melasma was getting darker, wider and 
was spreading, the examiner indicated that the condition was 
stable.  The Board finds the opinion of an objective medical 
professional more probative of the status of the veteran's 
melasma.  The Board finds that the evidence does not show that the 
veteran's melasma is manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement, and thus no more than 
a 10 percent disability evaluation is warranted under the old 
criteria.

Under the current Diagnostic Code 7806, dermatitis or eczema 
covering at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than 6 weeks during the past 12-month 
period warrants a 10 percent disability rating.  Dermatitis or 
eczema covering 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of 6 weeks or more, but not constantly, during the 
past 12-month period warrants a 30 percent disability rating.  
Dermatitis or eczema covering more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or 
constant or near-constant systemic therapy such as corticosteroids 
or other immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent disability rating.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2003).  

The Board notes that the veteran was not apprised of these new 
criteria.  However, the Board finds that this was not prejudicial 
to the appellant, as the new criteria are not more favorable to 
the veteran.  For a higher evaluation under the new criteria, the 
evidence must show that the melasma covered at least 20 percent of 
exposed areas affected.  Pictures in the claims file did not show 
that the melasma covered at least 20 percent of the face.  The 
latest examination report, dated in October 2001, indicated small, 
spotty raised lesions located around the face with 
hyperpigmentation in the maxillary and malar regions, and the 
condition appeared stable.  The veteran denied any treatment.  The 
Board finds that the evidence does not show that the melasma 
covered at least 20 percent of the face, or that the veteran was 
undergoing treatment for the melasma, and thus no more than a 10 
percent disability evaluation is warranted under the new criteria.

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against a grant of an increased evaluation for 
melasma, and there is no doubt to be resolved.  Gilbert, 1 Vet. 
App. at 55.

Depression

The Board finds that the preponderance of the evidence is against 
a grant of an evaluation in excess of 10 percent for depression, 
not otherwise specified, with anxiety.

The veteran currently has a 10 percent disability rating for 
depression, not otherwise specified, with anxiety.  Under the old 
criteria, a 10 percent rating is warranted for less than criteria 
for the 30 percent rating, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment; a 30 percent rating, the next higher rating, is 
warranted when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships with 
people, and the psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent rating is 
warranted when the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, flexibility 
and efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 70 percent evaluation is warranted when the ability to establish 
or maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent rating is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, or when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or when the 
veteran is demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9405 (1996).

Under the new criteria, the general rating formula for mental 
disorders, a 10 percent rating is warranted for occupational and 
social impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled by 
continuous medication.  A 30 percent rating is evidenced by 
occupational and social impairment with an occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

Finally, a 100 percent rating is warranted for total occupational 
and social impairment, due to symptoms such as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, occupation, or own name. See 38 C.F.R. § 4.130, 
Diagnostic Code 9410 (2003).

The Board notes that the veteran did not report for a scheduled 
mental examination, and so the Board must rely on the evidence of 
record discussed below.  In the January 1994 report, the veteran 
was somewhat anxious and hyperactive, but organized.  Her 
responses were relevant and coherent.  When speaking about her 
self-image, she became tearful.  She was not suicidal, homicidal, 
delusional, or hallucinating.  The examiner noted that most of her 
complaints were apparently due to the embarrassment and to the 
changes in her face from facial surgery, which she would notice 
every time she looked in the mirror.  Her mood was worried and 
depressed.  Judgment was maintained, and insight was superficial.  
The diagnosis was depression, not otherwise specified with 
anxiety.  

In the March 1994 examination report, it was noted that the 
veteran was living with her parents and her infant daughter.  The 
veteran found herself less attractive after an operation on her 
face and was quite disturbed by this.  She complained of being 
very aggressive, anxious, and with very poor control over her 
impulses.  She had normal range of intelligence.  Her thinking was 
logical and coherent, her contact with reality appeared to be 
fair, and her judgment was generally adequate.  She felt very 
lonely and depressed.  The examiner noted that diagnostically, the 
veteran was suffering from a dysthymic disorder with prominent 
signs of anxiety.  Supportive psychotherapy was highly recommended 
to prevent further deterioration.

In a statement dated in November 1997, the veteran asserted that 
her depression was worse, and that she was unstable, with crying, 
and that it was affecting her eating and sleeping.  In an October 
2001 general medical examination report, it was noted that the 
veteran was a student and not employed.  The examiner stated that 
the veteran appeared not to have significant limitations of normal 
functioning.

The evidence does not support an evaluation in excess of 10 
percent under either rating criteria.  The evidence does reflect 
the presence of some anxiety and depression.  However, the veteran 
has intact judgement and remains logical and coherent, without any 
indication of danger to herself or others.  There is no indication 
of an inability to perform occupational tasks.  The most recent 
examination report, dated in October 2001, noted that the veteran 
did not appear to have significant limitations of normal 
functioning.  Based on the foregoing, the Board finds that 
evidence of more than mild impairment due to depression, not 
otherwise specified, with anxiety, is not of record.

The Board finds that the preponderance of the evidence is against 
a grant of an increased evaluation for depression, not otherwise 
specified, with anxiety, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to service connection for back pain is denied.

Entitlement to service connection for microhematuria is denied.

Entitlement to service connection for residuals of a cesarean 
section is denied.

Entitlement to service connection for a umbilical hernia is 
denied.

An evaluation in excess of 10 percent for melasma is denied.

An evaluation in excess of 10 percent for depression is denied.


REMAND

In the March 1994 rating decision, the RO denied entitlement to 
service connection for spaces between the teeth.  In October 1994, 
the RO received the veteran's notice of disagreement as to this 
issue.  Accordingly, this issue is REMANDED for the following 
action:

Issue a statement of the case to the veteran regarding the issue 
of entitlement to service connection for spaces between the teeth.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



